ACCEPTED
                                                                               12-15-00121-CV
                                                                  TWELFTH COURT OF APPEALS
                                                                                TYLER, TEXAS
                                                                          6/23/2015 1:41:36 PM
                                                                                 CATHY LUSK
                                                                                        CLERK

                        No. 12-15-00121-CV

                                                      FILED IN
                                               12th COURT OF APPEALS
                    IN THE COURT OF APPEALS         TYLER, TEXAS
             FOR   THE TWELFTH DISTRICT OF TEXAS
                                               6/23/2015 1:41:36 PM
                          TYLER, TEXAS              CATHY S. LUSK
                                                        Clerk


         GARRY L. ROLLINS AND CARLA D. ROLLINS,
                                       Appellants
                                  V.

TEXAS COLLEGE AND MPF INVESTMENTS, LLC D/B/A "A-1 RENT
                        ALL,"
                                       Appellees


                   Appeal from Cause No. 13-3353-A
            In the 7th District Court of Smith County, Texas
               The Honorable Kerry L. Russell, Presiding

 APPELLEE MPF INVESTMENTS, LLC D/B/A "A-1 RENT ALL"’S
               NOTICE OF APPEARANCE
    AND DESIGNATION OF LEAD APPELLATE COUNSEL


    Levon G. Hovnatanian                    Ryan K. Geddie
   Texas Bar No. 10059825               Texas Bar No. 24055541
 hovnatanian@mdjwlaw.com                 geddie@mdjwlaw.com
      Todd M. Lonergan               MARTIN, DISIERE, JEFFERSON &
   Texas Bar No. 12513700                   WISDOM, L.L.P.
   lonergan@mdjwlaw.com                    Tollway Plaza One
MARTIN, DISIERE, JEFFERSON &       16000 N. Dallas Parkway, Suite 800
        WISDOM, L.L.P.                    Dallas, Texas 75248
    808 Travis, 20th Floor            (214) 420-5500 – Telephone
    Houston, Texas 77002               (214) 420-5501 – Facsimile
 (713) 632-1700 – Telephone
  (713) 222-0101 – Facsimile
TO THE HONORABLE COURT OF APPEALS:
      Comes now one of the appellees— MPF Investments, LLC d/b/a “A-1 Rent

All” (hereinafter “MPF”)—and files this Notice of Appearance and Designation of

Lead Appellate Counsel. MPF hereby designates the following individual as its

lead appellate counsel:

                            Levon G. Hovnatanian
                         hovnatanian@mdjwlaw.com
                           State Bar No. 10050925
                 MARTIN, DISIERE, JEFFERSON & WISDOM, L.L.P.
                            808 Travis, 20th Floor
                            Houston, Texas 77002
                         (713) 632-1700—Telephone
                         (713) 222-0101—Facsimile
      Todd Lonergan and Ryan Geddie, whose State Bar numbers and contact

information appear in the signature block below, also represent MPF in this appeal.

      In conclusion, MPF respectfully asks the Court to accept this Notice of

Appearance and Designation of Lead Appellate Counsel and consider Mr.

Hovnatanian as its lead appellate counsel.




                                         1
Respectfully submitted,

MARTIN, DISIERE, JEFFERSON & WISDOM, L.L.P.


By: /s/ Levon G. Hovnatanian
   Levon G. Hovnatanian
   Texas Bar No. 10059825
   hovnatanian@mdjwlaw.com
808 Travis, 20th Floor
Houston, Texas 77002
(713) 632-1700 – Telephone
(713) 222-0101 – Facsimile

By: /s/ Todd M. Lonergan
   Todd M. Lonergan
   Texas Bar No. 12513700
   lonergan@mdjwlaw.com
808 Travis, 20th Floor
Houston, Texas 77002
(713) 632-1700 – Telephone
(713) 222-0101 – Facsimile

By: /s/ Ryan K. Geddie
   Ryan K. Geddie
   Texas Bar No. 24055541
   geddie@mdjwlaw.com
Tollway Plaza One
16000 N. Dallas Parkway, Suite 800
Dallas, Texas 75248
(214) 420-5500 – Telephone
(214) 420-5501 – Facsimile

ATTORNEYS FOR APPELLEE
MPF INVESTMENTS, LLC D/B/A "A-1
RENT ALL"




     2
                     CERTIFICATE OF COMPLIANCE

      This is to certify that this computer-generated Notice of Appearance and
Designation of Lead Appellate Counsel for appellee MPF Investments, LLC d/b/a
"A-1 Rent All" contains 123 words.


                                    /s/ Levon G. Hovnatanian
                                    Levon G. Hovnatanian
                                    Dated: June 23, 2015

                        CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the above and foregoing
Notice of Appearance and Designation of Lead Appellate Counsel for appellee
MPF Investments, LLC d/b/a "A-1 Rent All" has been forwarded to the individuals
listed below, by the methods indicated, on this 23rd day of June, 2015.

Ernesto D. Sigmon
WALKER SIGMON
416 West Saulnier Street
Houston, Texas 77019
(via e-filing and e-mail at esigmon@esigmon.com)
(Attorney for appellants Garry L. Rollins and Carla D. Rollins)

Trey Yarbrough
YARBROUGH WILCOX GUNTER, PLLC
100 East Ferguson, Suite 1015
Tyler, Texas 75702
(via e-filing and e-mail at Trey@yw-lawfirm.com)
(Attorney for appellee Texas College)



                                      /s/ Levon G. Hovnatanian
                                      Levon G. Hovnatanian




                                        3